DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 3/8/2022.
Claims 1-14 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/8/2022 has been considered by Examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (USPAN 2010/0220679) in view of Wang (USPAN 2017/0006494).
	Consider claims 1 and 13, Abraham discloses a wireless communication device comprising circuitry and a processor (see figure 2, wherein disclosed is said device), and a corresponding method (see figure 5, reproduced below for convenience) comprising circuitry configured to: 
 	transmit a request frame indicating a request for traffic information (see step 504 in figure 5, wherein disclosed is transmitting said request frame; see also paragraphs 73-75), the traffic information including information indicating whether or not there is specific traffic, the specific traffic corresponding to an access category (see paragraph 44: setting traffic priorities and using QoS differentiation by grouping traffic into different access classes; see also paragraph 98); 
 	receive a response frame in which the traffic information is stored (see step 506 in figure 5, wherein disclosed is receiving said response frame; see also paragraphs 77-79); and 
 	control transmission of a frame related to permission of transmission directed to a first wireless communication device that is identified on a basis of the traffic information stored in the received response frame and that is permitted to perform multiple access (see paragraphs 3, 39, 43, 44, 51, 73, 74, 77-69, and 98, wherein disclosed is said transmitting a frame based on the traffic information stored in the received response frame and that performs multiple access; see also paragraphs 91-93, 98, and figure 8).


    PNG
    media_image1.png
    619
    420
    media_image1.png
    Greyscale

 	Abraham does not specifically disclose that the designated traffic information indicating traffic that the first wireless communication device is caused to transmit and communication parameter information related to the multiple access are stored in the trigger frame related to permission of transmission, wherein the designated traffic information includes information regarding the access category, wherein the information regarding the access category includes information regarding ACVO (Access Category Voice), ACVI (Access Category Video), ACBK (Access Category Background), or ACBE (Access Category Best Effort).
 	Wang teaches that the designated traffic information indicating traffic that the first wireless communication device is caused to transmit and communication parameter information related to the multiple access are stored in the trigger frame related to permission of transmission, wherein the designated traffic information includes information regarding the access category (see claims 1 and 2: before sending, by the network device, the QoS parameter set modification message to the terminal, the method further comprises: acquiring, by the network device, a data packet of the terminal; determining, by the network device according to a priority of the data packet, that an access category of the data packet is a first access category; determining, by the network device according to the priority of the data packet, that a protocol category of the data packet is a high priority protocol category; determining, by the network device according to a preset correspondence between multiple access categories and multiple protocol categories, a second access category corresponding to the high priority protocol category, wherein a priority of the second access category is higher than a priority of the first access category; acquiring, by the network device, a high priority QoS parameter according to another preset correspondence between the multiple access categories and the multiple QoS parameters, wherein the high priority QoS parameter is a QoS parameter corresponding to the second access category; and generating, by the network device, the second QoS parameter set according to the QoS parameter corresponding to the determined second access category, wherein a QoS parameter of the first access category in the second QoS parameter set is the high priority QoS parameter), wherein the information regarding the access category includes information regarding ACVO (Access Category Voice), ACVI (Access Category Video), ACBK (Access Category Background), or ACBE (Access Category Best Effort) (see paragraphs 4 and 75: access categories include AC_BE (best effort), AC_BK (background), AC_VI (video), and AC_VO (voice)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abraham and combine it with the noted teachings of Wang. The motivation to combine these references is to provide a method for quality of service (QoS) parameter configuration in a wireless local area network (WLAN) (see paragraph 2 of Wang).

 	Consider claim 2, Abraham discloses that the specific traffic includes traffic related to urgency of delivery (see paragraph 44: setting traffic priorities and using QoS differentiation by grouping traffic into different access classes, which includes four access classes for voice, video, best effort, and background classes).

	Consider claim 3, Abraham discloses that the traffic related to urgency includes traffic that is discarded in a time that is equal to or less than a threshold value (see paragraph 45, wherein disclosed is said traffic urgency based on a time that is equal to or less than some predefined value).

	Consider claim 6, Abraham discloses that the traffic information includes information indicating an amount of the specific traffic (see paragraph 77: amount of data each STA has to send).

	Consider claim 7, Abraham discloses that the traffic information includes information indicating a total amount of traffic that the first wireless communication device holds (see paragraph 77: amount of data each STA has to send).

	Consider claim 8, Abraham discloses that the first wireless communication device identified on a basis of the traffic information includes a first wireless communication device that holds traffic identified from the traffic information (see figures 2 and 5, wherein disclosed is said first wireless communication device).

	Consider claim 9, Abraham discloses that the designated traffic information indicating traffic that the first wireless communication device is caused to transmit is stored in the frame related to permission of transmission (see figure 5).

	Consider claim 10, Abraham discloses that the multiple access include orthogonal frequency division multiple access or space division multiple access (see paragraph 3: SDMA). 

 	Consider claims 11 and 14, Abraham discloses a wireless communication device comprising circuitry and a processor (see figure 2, wherein disclosed is said device), and a corresponding method (see figure 5, reproduced below for convenience) comprising circuitry configured to: 
 	receive a request frame indicating a request for traffic information (see step 504 in figure 5, wherein disclosed is receiving said request frame; see also paragraphs 73-75), the traffic information including information indicating whether or not there is specific traffic, the specific traffic corresponding to an access category (see paragraph 44: setting traffic priorities and using QoS differentiation by grouping traffic into different access classes; see also paragraph 98); 
 	transmit a response frame in which the traffic information is stored in response to the received request frame (see step 506 in figure 5, wherein disclosed is transmitting said response frame; see also paragraphs 77-79); and 
 	control transmission of a frame related to the traffic information on a basis of communication parameter information related to multiple access, which are stored in a trigger frame related to permission of transmission that is received after the transmission of the response frame (see paragraphs 3, 39, 43, 44, 51, 73, 74, 77-69, and 98, wherein disclosed is said transmitting a frame based on the traffic information stored in the received response frame and that performs multiple access; see also paragraphs 91-93, 98, and figure 8).


    PNG
    media_image1.png
    619
    420
    media_image1.png
    Greyscale

 	Abraham does not specifically disclose that the designated traffic information indicating traffic that the first wireless communication device is caused to transmit and communication parameter information related to the multiple access are stored in the trigger frame related to permission of transmission, wherein the designated traffic information includes information regarding the access category, wherein the information regarding the access category includes information regarding ACVO (Access Category Voice), ACVI (Access Category Video), ACBK (Access Category Background), or ACBE (Access Category Best Effort).
 	Wang teaches that the designated traffic information indicating traffic that the first wireless communication device is caused to transmit and communication parameter information related to the multiple access are stored in the trigger frame related to permission of transmission, wherein the designated traffic information includes information regarding the access category (see claims 1 and 2: before sending, by the network device, the QoS parameter set modification message to the terminal, the method further comprises: acquiring, by the network device, a data packet of the terminal; determining, by the network device according to a priority of the data packet, that an access category of the data packet is a first access category; determining, by the network device according to the priority of the data packet, that a protocol category of the data packet is a high priority protocol category; determining, by the network device according to a preset correspondence between multiple access categories and multiple protocol categories, a second access category corresponding to the high priority protocol category, wherein a priority of the second access category is higher than a priority of the first access category; acquiring, by the network device, a high priority QoS parameter according to another preset correspondence between the multiple access categories and the multiple QoS parameters, wherein the high priority QoS parameter is a QoS parameter corresponding to the second access category; and generating, by the network device, the second QoS parameter set according to the QoS parameter corresponding to the determined second access category, wherein a QoS parameter of the first access category in the second QoS parameter set is the high priority QoS parameter), wherein the information regarding the access category includes information regarding ACVO (Access Category Voice), ACVI (Access Category Video), ACBK (Access Category Background), or ACBE (Access Category Best Effort) (see paragraphs 4 and 75: access categories include AC_BE (best effort), AC_BK (background), AC_VI (video), and AC_VO (voice)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abraham and combine it with the noted teachings of Wang. The motivation to combine these references is to provide a method for quality of service (QoS) parameter configuration in a wireless local area network (WLAN) (see paragraph 2 of Wang).

 	Consider claim 12, Abraham discloses that the response frame includes a frame communicated for a purpose other than the communication of the traffic information (see figure 9, which comprises information for a purpose other than the communication of the traffic information).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412